 1   McGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6   Attorneys for the United States
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:20-CR-00017-JAM
12
                   Plaintiff,
13
            v.
14                                                         PRELIMINARY ORDER OF FORFEITURE
     JEFF CARPOFF,
15

16                 Defendant

17
     UNITED STATES OF AMERICA,                             2:20-CR-00018-JAM
18
                   Plaintiff,
19

20          v.

21   PAULETTE CARPOFF,
22                 Defendant
23

24          Based upon the plea agreement and stipulation for preliminary order of forfeiture entered into
25 between plaintiff United States of America and defendants Jeff Carpoff and Paulette Carpoff, it is

26 hereby ORDERED, ADJUDGED AND DECREED as follows:

27          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), defendants Jeff Carpoff
28
                                                       1                         Preliminary Order of Forfeiture
 1 and Paulette Carpoff’s interest in the following property shall be condemned and forfeited to the United

 2 States of America, to be disposed of according to law:

 3                 a.     Seagrape Villa 1722 at the Four Seasons Resort Estate Nevis, “1722 Stewart’s
                          Estate,” Federation of St Kitts-Nevis, West Indies, Lot 12, Clarks/Jessups
 4                        (Stewarts Estate), Parish of St. Thomas, Island of Nevis;
                   b.     All funds maintained at Deltec Bank and Trust, account number 1001021, held in
 5                        the name of DC Solar International, Inc.;
                   c.     All funds maintained at JP Morgan Chase, account number 371767515, held in
 6                        the name of Jocarbo, LLC;
                   d.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in
 7                        Whetstone Winery, Inc.;
                   e.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in JPC
 8                        Group Investments;
                   f.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in Shift
 9                        Solutions LLC;
                   g.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in Panda
10                        Bear International Ltd.;
                   h.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in MTO
11                        Cafe;
                   i.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in JMFC,
12                        Inc.;
                   j.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in PMFC
13                        Enterprises LLC;
                   k.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in LITV
14                        Entertainment Group, LLC;
                   l.     Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in
15                        Yountville Live;
                   m.     1969 Plymouth Roadrunner, VIN: RM23H9E119339, California License Number
16                        7KWT404;
                   n.     2018 Bentley Bentayga, VIN: SJAAC2ZV2JC016871, California License
17                        Number 8ACK304;
                   o.     1969 Plymouth Roadrunner, VIN: RM21H9G224046, California License Number
18                        7KWT403;
                   p.     2015 Dodge Ram 5500 Chassis, VIN: 3C7WRMBL4FG594873, California
19                        License Number 83673W1;
                   q.     2018 Dodge Ram 2500 Tradesman, VIN: 3C6UR5CL1JG169183, California
20                        License Number 60837K2;
                   r.     2018 Dodge Ram 2500 Tradesman, VIN: 3C6UR5CL7JG169186, California
21                        License Number 99981J2;
                   s.     2014 Dodge Ram, VIN: 3C6UR5CL3EG291677, California License Number
22                        63502S1;
                   t.     2014 Dodge Ram, VIN: 3C6UR5CL1EG147612, California License Number
23                        89288N1;
                   u.     2018 Dodge Ram, VIN: 3C6UR5CL9JG169190, California License Number
24                        60844K2;
                   v.     2000 Porsche Boxster, VIN: WP0CA2982YU626068, Unknown License
25                        Number;
                   w.     2015 Yukon Denali, VIN: 1GKS2JKJ3FR710968;
26                 x.     2017 Cadillac Escalade, VIN 1GYS4CKJ0HR24294;
                   y.     2017 Centurion Vessel, VIN: FINS1554F717, Unknown License Number;
27                 z.     Approximately $580,000 in U.S. Currency held by Terry L. Davis and Susan
                          Rush in Las Vegas, Nevada, and described in Case No. A-19-803784-C, filed in
28
                                                       2                        Preliminary Order of Forfeiture
 1                                Clark County District Court, Jeff and Paulette Carpoff v. Terry L. Davis and
                                  Susan Rush;
 2                       aa.      Approximately $200,000 in the form of a promissory note and deed of trust,
                                  extended to Terry L. Davis and Susan Rush, residents of Las Vegas, Nevada;
 3                       bb.      Any and all sales proceeds from the vehicles listed in Exhibit A, sold in United
                                  States v. 2011 BMW 328I, VIN: WBAPH7C53BE460537, et al., 2:19-MC-
 4                                00053-TLN-CKD;
                         cc.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in AEC
 5                                Digital Solutions, LLC;
                         dd.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in American
 6                                General Resources, LLC;
                         ee.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in CDRL
 7                                Nutritional, Inc.;
                         ff.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in
 8                                Whetstone Wine Cellars, LLC;
                         gg.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in Phoenix
 9                                Myrrh Ltd.;
                         hh.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in NuLeaf
10                                Capital Investors Group, LLC;
                         ii.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in Luminary
11                                Diffusion Systems, LLC;
                         jj.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in City
12                                Zenith, LLC;
                         kk.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in Linius
13                                Technologies Ltd.;
                         ll.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in AEC
14                                Digital Solutions, LLC;
                         mm.      Any and all interests held by Jeffrey Carpoff and/or Paulette Carpoff in Hidden
15                                Oaks Investors, LLC;
                         nn.      Approximately $900,000.00 associated with DC Solar and referenced as a
16                                “Standby Letter of Credit,” issued on November 23, 2012, by JP Morgan Chase,
                                  N.A.1;
17                       oo.      Approximately $1,350,000.00 associated with DC Solar and referenced as a
                                  “Standby Letter of Credit,” issued by JP Morgan Chase, N.A.2;
18                       pp.      Cashier’s Check number 001433345, made payable to Champion Select
                                  Insurance, in the amount of $1,294,645.40;
19                       qq.      Cashier’s Check number 001433344, made payable to Bayshore Select Insurance,
                                  in the amount of $1,282,445.00; and
20                       rr.      Approximately $3,729,981.00 in U.S. Currency at Deltec Bank & Trust Limited,
                                  Nassau, Bahamas, held in the name of DC Solar International, Inc.
21

22              2.       The above-listed property constitutes property involved in and/or property traceable to

23 violations of 18 U.S.C. §§ 371, 1349 and 1957(a).

24              3.       Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to

25 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

26 Marshals Service, in its secure custody and control.

27   1
         The complete Standby Letter of Credit for $900,000.00 is attached as Exhibit B.
     2
         The complete Standby Letter of Credit for $1,350,000.00 is attached as Exhibit C.
28
                                                                     3                       Preliminary Order of Forfeiture
 1          4.      a.      Pursuant to 18 U.S.C.§ 982(b)(1) and 28 U.S.C. § 2461(c), 21 U.S.C. § 853(n)

 2 and Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 3 Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such

 4 manner as the Attorney General may direct shall be posted for at least 30 consecutive days on the

 5 official internet government forfeiture site www.forfeiture.gov. The United States may also, to the

 6 extent practicable, provide direct written notice to any person known to have alleged an interest in the

 7 property that is the subject of the order of forfeiture as a substitute for published notice as to those

 8 persons so notified.

 9                  b.      This notice shall state that any person, other than the defendant, asserting a legal

10 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

11 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

12 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

13          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

14 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), in

15 which all interests will be addressed.

16          SO ORDERED this 13th day of March, 2020

17
                                                            /s/ John A. Mendez____________
18                                                          JOHN A. MENDEZ
                                                            United States District Court Judge
19

20

21

22

23

24

25

26

27

28
                                                           4                           Preliminary Order of Forfeiture
